STATE OF MINNESOTA

                                   IN SUPREME COURT

                                          A13-1963

Original Jurisdiction                                                                Per Curiam


In re Petition for Disciplinary Action
against Mark Alan Greenman, a Minnesota                                 Filed: March 4, 2015
Attorney, Registration No. 228990.                                 Office of Appellate Courts

                               ________________________

Martin A. Cole, Director, Siama Y. Chaudhary, Senior Assistant Director, Office of
Lawyers Professional Responsibility, Saint Paul, Minnesota, for petitioner.

Mark A. Greenman, Minneapolis, Minnesota, pro se.
                         ________________________

                                      SYLLABUS

       An indefinite suspension from the practice of law with no right to petition for

reinstatement for a minimum of 6 months is warranted for respondent’s lengthy pattern of

misconduct, including misrepresentation during an arbitration proceeding, pursuit of

frivolous litigation, client neglect, incompetence, failure to attend court hearings and

conferences, failure to pay court-ordered sanctions and a law-related debt, failure to

timely return a client file, and failure to cooperate in the disciplinary process.




                                               1
                                       OPINION

PER CURIAM.

       The Director of the Office of Lawyers Professional Responsibility (the Director)

filed a petition for disciplinary action and a supplementary petition for disciplinary action

against Mark Alan Greenman in October 2013 and January 2014, alleging professional

misconduct in eight matters.          The petitions alleged that Greenman made a

misrepresentation during an arbitration proceeding, pursued frivolous litigation on behalf

of a client, disobeyed court rules, provided incompetent representation, failed to

communicate with a client, failed to timely return a client file, neglected client matters,

failed to appear at scheduled court hearings and conferences, failed to pay court-ordered

sanctions and a law-related debt, and failed to cooperate with the disciplinary

investigation.   Following an evidentiary hearing, the referee found that Greenman

committed the alleged misconduct, in violation of Minn. R. Prof. Conduct 1.1, 1.3,

1.4(a)(3), 1.4(b), 1.16(c), 1.16(d), 3.1, 3.2, 3.4(c), 8.1(b), 8.4(c), 8.4(d), and Rule 25,

Rules on Lawyers Professional Responsibility (RLPR). The referee recommended that

we indefinitely suspend Greenman from the practice of law for a minimum of 6 months.

We agree with the referee’s recommendation and indefinitely suspend Greenman from

the practice of law with no right to petition for reinstatement for a minimum of 6 months.

                                             I.

       Greenman was admitted to the practice of law in Minnesota in 1992. He has not

been the subject of prior discipline. The present disciplinary action involves professional

misconduct in eight matters and Greenman’s subsequent failure to cooperate with the


                                             2
Director’s investigation. While Greenman admits misconduct in some of the matters, he

also makes numerous arguments challenging the referee’s factual findings and

conclusions that he violated the rules of professional conduct.1 Because Greenman did

not order a transcript of the disciplinary hearing, the referee’s findings of fact and

conclusions that Greenman’s conduct violated the rules of professional conduct are

conclusive. Rule 14(e), RLPR; In re Montez, 812 N.W.2d 58, 65-66 (Minn. 2012). The

referee’s findings and conclusions are summarized below.

      T.C. Matter

      T.C. filed a pro se lawsuit against a business, his former employer, seeking

compensation for services allegedly rendered when he worked there. T.C.’s former wife

was a co-owner of the business. The business denied T.C.’s claims in its answer and

served notice that it would seek reimbursement for all costs and expenses under Minn.

Stat. § 549.211 (2014), because the claims were asserted in bad faith and without legal

support. T.C. hired Greenman in March 2008 to represent him in the ongoing litigation.

Greenman subsequently failed, multiple times, to follow the proper procedures to amend

T.C.’s complaint.

      Following a trial, the district court denied all of the claims. It found that T.C.

pursued the lawsuit as a “vendetta” against his former wife; there was no evidence to

support the claims; and the “futility” of the case should have been “readily apparent”

upon reasonable discovery. The court also found that T.C.’s pursuit of the lawsuit

1
      Greenman filed a brief with this court but did not participate in oral argument. He
gave notice a day before oral argument that he would not be in attendance.


                                           3
warranted “significant sanctions,” noting that Greenman accepted his client’s allegations

as true without investigating the factual or legal underpinnings of the claims asserted.

       The district court imposed sanctions of $15,000 against T.C. After Greenman

made multiple procedural errors in the filing of the subsequent appeal, the court of

appeals ultimately affirmed the district court’s imposition of sanctions. The referee

stated that it was “hard to imagine a case with more procedural errors than occurred here,

made by an attorney who claims to specialize in litigation.” Greenman’s conduct in the

T.C. matter violated the rules of professional conduct requiring a lawyer to provide

competent representation (Minn. R. Prof. Conduct 1.1); to refrain from pursuing claims

that are frivolous or not meritorious (Minn. R. Prof. Conduct 3.1); to refrain from

knowingly disobeying the rules of a tribunal (Minn. R. Prof. Conduct 3.4(c)); and to

refrain from engaging in conduct prejudicial to the administration of justice (Minn. R.

Prof. Conduct 8.4(d)).

       B.J. Matter

       B.J. retained Greenman in February 2009 to represent her in an employment

lawsuit against her former employer for terminating her employment after she requested a

leave of absence for surgery. During court-ordered arbitration, Greenman provided an

electronic version of B.J.’s declaration to the arbitrator and opposing counsel, with an

indication that B.J. had electronically signed it.     At the arbitration hearing, “[B.J.]

testified under oath that, among other things, she had not signed the declaration, was not

certain that she had ever seen the declaration and that the declaration included at least one

untrue statement.” Specifically, B.J. testified that, contrary to the declaration, she had an


                                             4
appointment with the surgeon to discuss the possibility of surgery, not that she needed

surgery.

       The arbitrator requested a detailed explanation of how B.J.’s declaration was

prepared. Greenman e-mailed the arbitrator and stated that he had read the declaration to

his client and she had confirmed its accuracy. He has since admitted that B.J. never

electronically signed the declaration.       Greenman later submitted a post-hearing

memorandum, to which he attached another copy of B.J.’s declaration, including a new

fax notation date, with B.J.’s handwritten signature below the electronic signature.

       After issuing his determination and ruling for the employer, the arbitrator stated:

       It is extremely troublesome to this Arbitrator that a document, not signed
       by [B.J.], maybe never seen by [B.J.] and containing misstatement of facts,
       but purportedly sworn to by [B.J.] was submitted in this proceeding. It is
       also very troubling to this Arbitrator that in conjunction with filing her
       Post-Hearing Brief, [B.J.’s] counsel resubmitted the Declaration with
       [B.J.’s] signature on it, without any indication as to when or why she signed
       a statement which she testified under oath was not entirely true.

       Greenman’s conduct in the B.J. matter violated the rules of professional conduct

prohibiting a lawyer from engaging in conduct involving dishonesty, fraud, deceit, or

misrepresentation (Minn. R. Prof. Conduct 8.4(c)); and from engaging in conduct

prejudicial to the administration of justice (Minn. R. Prof. Conduct 8.4(d)).

       P.R. Matter

       P.R. retained Greenman in January 2009 to represent him in an ongoing sex

discrimination lawsuit against a former employer. Nearly 5 months earlier, on August

12, 2008, the Minnesota Department of Human Rights (MDHR) had issued a finding of

no probable cause and a 45-day right-to-sue letter to P.R. On September 3, 2008, the


                                             5
U.S. Equal Employment Opportunity Commission adopted the MDHR’s findings,

dismissed P.R.’s charge, and notified him that he had 90 days to bring a lawsuit under

Title VII. On December 1, 2008 (111 days after the MDHR had issued the 45-day right-

to-sue letter), P.R., acting pro se, filed a lawsuit.

       Although P.R.’s lawsuit alleging violations of state law was untimely, Greenman

did not seek leave of court to amend the complaint to bring a discrimination claim under

federal law until April 24, 2009. Further, on March 23, 2009, the opposing party served

P.R. with requests for admissions, which Greenman never answered on P.R.’s behalf.2

Greenman did not tell P.R. that he needed to respond to the requests for admissions or

that the requests for admissions could be deemed admitted if P.R. failed to timely

respond. The hearing on P.R.’s motion to add federal claims was scheduled for May 8,

2009. Greenman did not provide P.R. with a copy of the motion to amend the complaint

and did not inform him of the date of the hearing on the motion to amend the complaint,

in the event that P.R. wished to attend the hearing.

       On April 30, 2009, 8 days before the hearing on the motion to amend the

complaint, Greenman terminated his representation of P.R; he thus did not appear on

P.R.’s behalf at the May 8 hearing. Greenman did not file a notice of termination with

the state district court and thus remained P.R.’s counsel of record. The court denied

P.R.’s motion to amend for “failure to prosecute,” which prevented P.R. from timely


2
         Under Minn. R. Civ. P. 36.01, a “matter is admitted unless within 30 days after
service of the request . . . the party to whom the request is directed serves upon the party
. . . a written answer or objection.”


                                                6
alleging Title VII claims. The court ultimately granted the opposing party’s motion to

dismiss, concluding that the P.R.’s state law claims were untimely.

       Greenman’s conduct in the P.R. matter violated the rules of professional conduct

requiring a lawyer to provide competent representation (Minn. R. Prof. Conduct 1.1); to

act with diligence and promptness (Minn. R. Prof. Conduct 1.3); to keep a client

informed and explain matters as reasonably necessary (Minn. R. Prof. Conduct 1.4(a)(3),

(b)); to comply with the applicable law requiring notice to or permission of a tribunal

when terminating a representation (Minn. R. Prof. Conduct 1.16(c)); to protect a client’s

interests after termination of representation (Minn. R. Prof. Conduct 1.16(d)); to expedite

litigation (Minn. R. Prof. Conduct 3.2); to refrain from knowingly disobeying the rules of

a tribunal (Minn. R. Prof. Conduct 3.4(c); and to refrain from engaging in conduct

prejudicial to the administration of justice (Minn. R. Prof. Conduct 8.4(d)).

       S.A. Matter

       S.A. provided court-reporting services to Greenman in January 2010. Despite

repeated requests for payment, Greenman did not pay S.A.’s $493.25 bill for those

services. S.A. eventually obtained a conciliation court judgment against Greenman that

was not satisfied until February 2013, 3 years after the services were rendered.

Greenman’s conduct in the S.A. matter violated Minn. R. Prof. Conduct 8.4(d)

(prohibiting lawyers from engaging in conduct prejudicial to the administration of

justice).




                                             7
       J.G. Matter

       After Greenman represented J.G. in an employment matter that settled, he stored

the closed client file in the basement storage vault of the Minneapolis Grain Exchange.

Beginning in May 2009 J.G. and her attorney made repeated requests for the return of the

file. Greenman refused to return the file. Instead, he asserted that he did not have access

to the file because of asbestos contamination, even though in January 2009 the vault

tested negative for such contamination. After multiple unsuccessful requests for the

return of the file, J.G. filed an ethics complaint against Greenman. In October 2010,

more than 16 months after the initial request, Greenman informed J.G. that the files had

been cleaned of asbestos and were available. Greenman’s conduct in the J.G. matter

violated Minn. R. Prof. Conduct 1.16(d) (requiring a lawyer to protect a client’s interests

after termination of representation by returning the client’s papers and property).

       P.K., T.V., and D.T. Matters

       Greenman’s representation of P.K., T.V., and D.T. involved similar misconduct:

Greenman missed court deadlines and failed to attend scheduled hearings and

conferences. In July 2013 Greenman failed to submit a settlement letter to the court in

the P.K. matter and failed to attend a mandatory scheduling conference. During his

representation of T.V., Greenman did not attend a court-ordered mediation session in

September 2013. After opposing counsel filed a motion for sanctions and a revised

mediation order, Greenman did not file a response or attend the hearing on the motion.

The court ordered Greenman to pay $500 to the mediator and $522 in costs to the

opposing party. Greenman has failed to pay the sanctions. In November 2013 Greenman


                                             8
appeared for the hearing on the opposing party’s summary judgment motion, but told the

court that he was unprepared because he had been at an out-of-state chemical dependency

residential treatment program. Finally, Greenman did not attend a hearing on opposing

counsel’s motions to dismiss and for summary judgment in the D.T. matter.

      Greenman’s conduct in the P.K., T.V., and D.T. matters violated the rules of

professional conduct requiring lawyers to act with diligence (Minn. R. Prof. Conduct

1.3); to expedite litigation (Minn. R. Prof. Conduct 3.2); to refrain from knowingly

disobeying the rules of a tribunal (Minn. R. Prof. Conduct 3.4(c)); and to refrain from

engaging in conduct prejudicial to the administration of justice (Minn. R. Prof. Conduct

8.4(d)). Additionally, in the P.K. matter, Greenman violated Minn. R. Prof. Conduct 1.1

(requiring competent representation).

      Failure to Cooperate

      Beginning in May 2013, Greenman failed to respond to the notices of disciplinary

investigation in five matters or to the Director’s requests for additional information and

documents related to those investigations.      Greenman did call the Director in mid-

October 2013 to tell him that he was at an in-patient chemical dependency treatment

center and would be unable to respond until mid-November 2013, when he completed

treatment. At the time the supplementary petition was filed, which was 2 months after

Greenman was released from treatment, he had not responded to the Director’s notice of

investigation in any of these five matters.       Greenman’s noncooperation in these

investigations violated Minn. R. Prof. Conduct 8.1(b), prohibiting a lawyer from




                                            9
knowingly failing to respond to a lawful demand for information in a disciplinary matter,

and Rule 25, RLPR, requiring lawyers to cooperate with disciplinary investigations.

                                             II.

       We first address Greenman’s claim that he was treated unfairly during the

disciplinary proceedings. When we exercise “disciplinary jurisdiction, the action . . . is

neither criminal nor civil; rather, it is an inquiry . . . to determine if sanctions should be

imposed.” In re Garcia, 792 N.W.2d 434, 441 (Minn. 2010); see also In re Rerat, 224
Minn. 124, 128, 28 N.W.2d 168, 172 (1947). While “disciplinary proceedings are not

encumbered by technical rules and formal requirements, this court observes due process

in exercising disciplinary jurisdiction.” In re Gherity, 673 N.W.2d 474, 478 (Minn.

2004). The disciplinary charges must “be sufficiently clear and specific and the attorney

must be afforded an opportunity to anticipate, prepare and present a defense” at the

disciplinary hearing. Id.

       Greenman argues he was left deliberately uninformed by the Director about the

scope of the disciplinary hearing and the nature of certain charges levied against him,

insisting that he was “[led] to believe that the Board had abandoned many of its

allegations.”3 There is no support in the record for this claim. The disciplinary charges


3
       Greenman also contends the referee “was nothing more than a rubber stamp” of
the Director’s allegations of misconduct. Greenman’s sole basis for this claim is that the
referee “did not ask [him] a single question” about the alleged misconduct during the
evidentiary hearing. In disciplinary proceedings, a referee is charged with “hear[ing] and
report[ing] the evidence submitted for or against the petition for disciplinary action” and
with making “findings of fact, conclusions, and recommendations” regarding the
disposition of the case. Rule 14(a), (e), RLPR. Nothing in the applicable rules requires a
                                                       (Footnote continued on next page.)

                                             10
against Greenman were thorough and specific: Greenman was served with both a 17-

page petition and an 8-page supplementary petition. Both petitions identify the specific

rules of professional conduct that Greenman was alleged to have violated and provide

factual details to support those allegations. Greenman identifies nothing in the record

indicating that the Director “abandoned” any of these charges and his insistence to the

contrary is puzzling.

       Greenman further contends that he did not bring witness B.J. to testify on his

behalf because he had been “hornswoggled” by the Director, who allegedly told him

during the evidentiary hearing that the Director was no longer pursuing the charges in

that matter. This allegation, which the Director denies, is also baseless. Greenman points

to nothing in the record that suggests, let alone supports, a claim of abandonment of this

allegation of misconduct.

       Moreover, the record in this case does not support Greenman’s claim that he

intended to call B.J. as a witness. In spite of a scheduling order that required the

disclosure of witnesses and exhibits, Greenman did not provide a witness list or an

exhibit list before the hearing. Instead, the record indicates Greenman was unprepared

for the hearing. The referee noted that “[a]t the hearing, [Greenman] borrowed a copy of

the proposed exhibits because he failed to bring his copy with him, and he borrowed a




(Footnote continued from previous page.)
referee to ask a respondent questions during the evidentiary hearing. See Rule 14, RLPR.
In any event, we cannot assess the factual basis of this claim because Greenman did not
order a transcript.


                                           11
pen from the court reporter.” Greenman also “submitted no exhibits and presented little

evidence in defense of his conduct despite being given every opportunity to do so.”

       In sum, Greenman “had the opportunity at the hearing to present evidence on his

own behalf, to cross-examine witnesses testifying against him, and to present evidence of

good character and mitigating circumstances.” Garcia, 792 N.W.2d at 441. His claims

that the hearing and the disciplinary process were unfair are meritless.

                                            III.

       The only remaining question is the appropriate discipline for Greenman’s

professional misconduct. The referee recommended that Greenman receive an indefinite

suspension from the practice of law for a minimum of 6 months, with the requirement

that he petition for reinstatement pursuant to Rule 18, RLPR. The Director agrees with

this recommendation.

       Although we give “great weight” to the referee’s recommendation, we maintain

the ultimate responsibility for determining the appropriate sanction. In re Karlsen, 778
N.W.2d 307, 311 (Minn. 2010). The purpose of disciplinary sanctions is “not to punish

the attorney but rather to protect the public, to protect the judicial system, and to deter

future misconduct by the disciplined attorney as well as by other attorneys.” In re

Rebeau, 787 N.W.2d 168, 173 (Minn. 2010). The four factors that guide this court’s

imposition of discipline are: “(1) the nature of the misconduct; (2) the cumulative weight

of the disciplinary violations; (3) the harm to the public; and (4) the harm to the legal

profession.”   In re Nelson, 733 N.W.2d 458, 463 (Minn. 2007).             Aggravating and

mitigating circumstances are also considered. In re Harrigan, 841 N.W.2d 624, 629


                                            12
(Minn. 2014). While this court looks to similar cases for guidance on the appropriate

discipline, we tailor the discipline to the specific facts of each case. Id.

       A.     Nature of the Misconduct

       We first consider the nature of Greenman’s misconduct. Greenman committed

substantial and varied misconduct in eight different matters.          Much of Greenman’s

misconduct in these matters can be generally categorized as client neglect and

incompetence. Greenman failed to communicate with a client, promptly return a client

file, act competently and diligently in multiple client matters, appear for scheduled

hearings and conferences, and obey court rules. A “continuing pattern of client neglect is

serious misconduct often warranting indefinite suspension by itself when no evidence of

mitigating circumstances is present.” In re Brooks, 696 N.W.2d 84, 88 (Minn. 2005); see

also In re Letourneau, 792 N.W.2d 444, 452 (Minn. 2011).

       In addition, Greenman’s misconduct in the B.J. matter involved dishonesty:

Greenman stated during an arbitration that his client had electronically signed the

declaration that Greenman submitted on her behalf when, in fact, she had not signed the

declaration, much less read it. “[M]aking misrepresentations demonstrates a lack of

honesty and integrity, and warrants severe discipline.” In re Lundeen, 811 N.W.2d 602,

608 (Minn. 2012); see also In re Houge, 764 N.W.2d 328, 338 (Minn. 2009) (“A

lawyer’s duty of candor to the court goes to the core of preserving the soundness of the

justice system.”). We have routinely suspended attorneys for making misrepresentations

to a tribunal. In re Aitken, 787 N.W.2d 152, 163 (Minn. 2010) (suspending an attorney

for 90 days for forging a client’s signature on a plea petition and noncooperation with the


                                              13
Director’s investigation); In re Zotaley, 546 N.W.2d 16, 17 (Minn. 1996) (imposing a 6-

month suspension for an attorney who submitted a misleading document in a no-fault

insurance arbitration).

       Greenman’s misconduct also involves pursuing a frivolous claim in the T.C.

matter.     Submitting frivolous claims is sanctionable conduct.   See In re Tieso, 396
N.W.2d 32, 34 (Minn. 1986) (imposing a 3-month suspension for filing a single

frivolous, vexatious lawsuit).

       Finally, Greenman failed to cooperate with the Director’s investigations of five

complaints. We have stated that “noncooperation with the disciplinary process, by itself,

may warrant indefinite suspension and, when it exists in connection with other

misconduct, noncooperation increases the severity of the disciplinary sanction.” Nelson,
733 N.W.2d at 464. Thus, the nature of Greenman’s misconduct was serious, and his

lack of cooperation increases the severity of the sanction.

       B.       Cumulative Weight of the Disciplinary Violations

       We next consider the cumulative weight of Greenman’s disciplinary violations.

“[T]he cumulative weight and severity of multiple disciplinary rule violations may

compel severe discipline even when a single act standing alone would not have warranted

such discipline.” In re Oberhauser, 679 N.W.2d 153, 160 (Minn. 2004). We have

distinguished “a brief lapse in judgment or a single, isolated incident” of misconduct

from “multiple instances of mis[conduct] occurring over a substantial amount of time.”

In re Fairbairn, 802 NW.2d 734, 743 (Minn. 2011) (citation omitted) (internal quotation

marks omitted).


                                             14
       In addition to failing to cooperate, Greenman committed multiple types of

professional misconduct in eight separate matters that constituted a violation of 13

separate provisions of the rules. Moreover, Greenman’s rule violations were committed

over an extended period of time, with misconduct occurring between 2008 through 2013.

Greenman’s misconduct constitutes more than a “brief lapse in judgment” or a “single,

isolated incident.”

       C.     Harm to the Public and the Legal Profession

       In determining the proper discipline to impose, we also consider the harm to the

public and the legal profession. This includes consideration of “the number of clients

harmed [and] the extent of the clients’ injuries.” In re Coleman, 793 N.W.2d 296, 308

(Minn. 2011) (citation omitted) (internal quotation marks omitted).           Greenman’s

misconduct directly caused harm to his clients and the legal profession on multiple fronts.

       Most troubling are Greenman’s actions in the P.R. matter. Greenman’s failure to

notify the court of his withdrawal, to inform P.R. of the hearing date, and to appear on

P.R.’s behalf harmed his client’s legal position. As a result of Greenman’s misconduct,

P.R.’s claim was dismissed for failure to prosecute, even though his federal-law claims

would have been timely. As the Director stated, Greenman “effectively deprived [P.R.]

of his day in court.”

       D.T., T.V., and P.K. also were harmed because their matters were unnecessarily

delayed by Greenman’s failure to appear at hearings and conferences in their cases. In re

Nathanson, 812 N.W.2d 70, 79 (Minn. 2012) (explaining that even if the misconduct

does not “jeopardize a client’s legal position, a lawyer’s procrastination, neglect, and


                                            15
failure to communicate with a client ‘are intensely frustrating to the client’ ” (quoting In

re Albrecht, 779 N.W.2d 530, 541-42 (Minn. 2010)). While S.A. was not a client,

Greenman’s failure to pay a law-related debt for 3 years harmed S.A., who was forced to

take legal action against Greenman to get paid.

       Greenman’s neglect of these cases and corresponding lack of compliance with

court rules caused “the needless expenditure of judicial resources and the resources of

opposing counsel, which harmed the legal profession.” Albrecht, 779 N.W.2d at 542.

Greenman’s pursuit of T.C.’s frivolous, “vendetta” litigation harmed the judicial system

and the opposing party. In re Ulanowski, 800 N.W.2d 785, 801 (Minn. 2011) (“Frivolous

claims are a waste of the court’s resources.”). The appellate courts also wasted limited

judicial resources responding to the multiple deficiencies in Greenman’s filings in T.C’s

appeals. In the end, Greenman’s misconduct caused harm not only to his clients, but also

to the courts, the general public, and the legal profession.

       D.     Aggravating and Mitigating Circumstances

       We also consider aggravating and mitigating circumstances when determining the

appropriate discipline for attorney misconduct. See In re Haugen, 543 N.W.2d 372, 375

(Minn. 1996). The referee determined that there are numerous aggravating factors and no

mitigating circumstances in this case.

       Greenman claims alcohol dependency in mitigation of the sanctions for the 2013

misconduct (P.K., T.V., D.T., and noncooperation) and points to his stay at a chemical-

dependency treatment center in California as proof of an “alcohol-induced depression

that rendered [him] virtually incapacitated.” But the referee determined that Greenman


                                             16
did not meet his burden of proof with respect to his potential alcohol-dependency-

mitigation claim and “offered no other evidence to support a legally recognized claim of

mitigation.” Again, because Greenman did not request a transcript of the hearing, the

referee’s findings are conclusive, so there are no mitigating factors for us to consider. In

re Montez, 812 N.W.2d 58, 67 (Minn. 2012) (concluding that the court would not review

the referee’s findings regarding mitigating factors when a transcript was not ordered).

       Not only are there no mitigating circumstances, the referee concluded that there

are numerous aggravating factors.       Among them, Greenman committed numerous,

repeated acts of intentional professional misconduct over an extended period of time,

spanning multiple matters. See Ulanowski, 800 N.W.2d at 802 (“[c]ommitting multiple

acts of misconduct over a long period of time is an aggravating factor”). The referee

concluded that Greenman’s conduct at the disciplinary hearing—namely, failing to

comply with discovery or to provide a witness and exhibit list—“indicate[d] a complete

lack of concern about procedural rules” and should be considered as an aggravating

circumstance. In addition, Greenman’s general failure to exhibit remorse, his continued

insistence that others, but not himself, were responsible for his misconduct, and his lack

of recognition of the damage done to his clients by his actions all aggravated the

misconduct here. See In re Rooney, 709 N.W.2d 263, 271 n.4 (Minn. 2006) (noting that a

lack of remorse aggravates the misconduct).

       Therefore, consistent with our prior decisions and the specific circumstances of

this case, we conclude that an indefinite suspension is the appropriate discipline in light

of Greenman’s extensive misconduct.        We agree with the referee’s conclusion that


                                            17
Greenman should not be practicing law at this time. Having considered the nature of the

misconduct in this case, the aggravating factors, and the purposes of attorney discipline,

we hold that the appropriate sanction for Greenman’s misconduct is an indefinite

suspension for a minimum of 6 months.

       Accordingly, we order that:

       1.     Respondent Mark Alan Greenman is indefinitely suspended from the

practice of law, effective 14 days after the filing of this opinion, and he shall be ineligible

to petition for reinstatement for a minimum of 6 months from the effective date of the

suspension.

       2.     Respondent shall comply with the requirements of Rule 26, RLPR

(requiring notice of suspension to clients, opposing counsel, and tribunals).

       3.     Prior to seeking reinstatement, respondent must pay the $1,022 in court-

ordered sanctions and costs in the T.V. matter.

       4.     If respondent seeks reinstatement, he must comply with the requirements of

Rule 18(a)-(e), RLPR.

       5.     Respondent shall pay $900 in costs, plus disbursements, pursuant to Rule

24, RLPR.




                                              18